I will discuss only the question of when amendments should be allowed. I agree that amendments should be liberally allowed in the interest of justice whenever it will aid in settling an entire controversy. The limitations thereon should be whether the matters involved are such as can be conveniently and effectively handled in one trial without injury to substantive rights. In this case the amendment was properly allowed.
As stated in the main opinion, this court has often said that an amendment will not be permitted which imports an entirely new and different cause of action, but in practice we have not always adhered to that rule. In Hayden v. Collins, 90 Utah 238,63 P.2d 223, we expressly allowed an amendment to the answer which introduced a new cause of action. In Johnson v. Brinkerhoff,89 Utah 530, 57 P.2d 1132, we allowed the plaintiff whose original complaint based his claim on a contract between plaintiff and defendant *Page 428 
to file an amended complaint basing the same claim on a deed from a common grantor, thus relying on an entirely different instrument. To my mind, such an amendment, as well as the amendment which we are allowing in this case, under the great weight of authority, would amount to the importation of an entirely new and different cause of action. Pomeroy's Code Remedies, 4th Ed., Sec. 457, [*]566.
Although we have often held the rule to be as stated above, my research has only disclosed one case in which we have refused to allow an amendment on the ground that it would import an entirely new and different cause of action. See Combined Metals, Inc., v. Bastian, 71 Utah 535, 267 P. 1020. I believe that case to be in conflict with Johnson v. Brinkerhoff, supra, and with the present case. The term "cause of action" is used with many different meanings. United States v. Memphis Cotton Oil Co.,288 U.S. 62, 53 S. Ct. 278, 280, 77 L. Ed. 619. Such a term leads to confusion rather than clearness of thought. Inherently, in order to efficiently handle the business of the courts and in the furtherance of justice there should be a liberal allowance of amendments. Some states have refused to adopt or follow the rule that a new cause of action may not be imported. Brown v.Leigh, 49 N.Y. 78, 12 Abb. Prac., N.S., 193; also see cases cited and discussed by Pomeroy cited above. Other states have enlarged the meaning of the term "cause of action" in order to reach the same result. See Elliott v. Mosgrove, 162 Or. 507,91 P.2d 852, 93 P.2d 1070. The Oregon statute permits the court to allow amendments which "does not substantially change the cause of action," Code Or. 1930, § 1-906, thus it was necessary for the court to construe that term. Our statute contains no such provision or limitation. The only limitation which our statute places on the power of the court to allow amendments is that they must be allowed on "such terms as may be just," or "in furtherance of justice." Sections 104-14-1, 2, 3 and 4, Utah Code Annotated 1943. The rule would be much *Page 429 
more definite and understandable if we omitted from consideration entirely the question of whether a new cause of action had been imported, rather than to enlarge the meaning of the term "cause of action."